PER CURIAM.
The record in this appeal demonstrates genuine issues of material fact which precluded the entry of a summary judgment. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); Coastal Habitat, Inc. v. City Nat’l. Bank, 516 So.2d 105 (Fla. 4th DCA 1987). Accordingly, we reverse the trial court’s order granting summary final judgment and remand this cause for further proceedings. We express no opinion as to the merit or lack of merit in the evidentiary issues raised by the parties.
REVERSED and REMANDED.
ANSTEAD, DELL and STONE, JJ., concur.